Title: Editorial Note: Revisal of the Laws 1776–1786
From: 
To: 


    Revisal of the Laws 1776–1786 Editorial Note
    It is an extremely difficult task to bring into proper focus, to say nothing of fully encompassing, the far-reaching revision of the laws that Jefferson and other leading Virginians embarked upon in the autumn of 1776. This is chiefly because the revision of the laws itself never came into focus. It was a long-drawn-out movement, ending in something of an anti-climax, and never became embodied in a single enactment as in the case of earlier or later revisions in Virginia and in other states. However important for the whole future of society its Bill for Establishing Religious Freedom may have been, the revision as a whole has, for the most part, faded into obscurity against the background of ordinary legislation in the decade from 1776 to 1786, with an occasional landmark standing out in bold relief. There is no single identifiable entity that can be called the Revision of the Laws as there is, for example, in the so-called Chancellors’ Revisal of 1785 or the revision approved in 1792.
This resulted partly from its purpose, which was not that of forming a collection of laws then in force but of reforming the entire structure of law so as to strip it of all vestiges of its earlier monarchical aspects and to bring it into conformity with republican principles. If Jefferson and his colleagues had been content merely to collect the body of law then in force, no doubt the General Assembly would have approved in 1779 what it actually did approve in 1792. But this would have been executing the task of compilers, not that of legislators, and Jefferson, Pendleton, Wythe, Mason, and others apparently never entertained the idea of making a mere collection of the laws. Certainly Jefferson never did. The failure of the Virginia Convention of 1776 to adopt his proposed Constitution undoubtedly emphasized the need he felt for reform of the laws. For his Constitution had included some provisions that he later incorporated in legislative bills that he thought would form “a system by which every fibre would be eradicated of antient or future aristocracy; and a foundation laid for a government truly republican”  (Autobiography, Ford, i, 68). But he no doubt would have proposed a general overhauling of the legal system as an urgent necessity even if his Constitution had been wholly adopted, for he understood the distinction between fundamental and statutory law and knew that the former could not and should not embrace the detailed provisions of the latter. Certainly Jefferson’s historic decision in the early days of October 1776 to remain in Virginia rather than accept the mission to France was largely determined by his zeal to remake the legal structure of the commonwealth and to remold it both in form and substance so as to coincide more nearly with the leading principles of the Revolution. “I knew,” he wrote in his Autobiography, “that our legislation under the regal government had many very vicious points which urgently required reformation, and I thought I could be of more use in forwarding that work. I therefore retired from my seat in Congress on the 2d. of Sep., resigned it, and took my place in the legislature of my state” (same, p. 48).
Yet the failure of the revision of the laws to come into focus and to be adequately appraised has resulted from the method as well as the intent of its leading architect. Jefferson, who was unquestionably the principal advocate of the idea of reform, was possessed of a sense of urgency that would not permit a single approach toward the goal. As an active legislator, enmeshed from 1776 to 1779 in the details of day-to-day law-making and its inevitable turmoil of political maneuverings, Jefferson was obliged to be alert to the possibility that any legislative calendar might bring forth bills proposed by adherents of the old order. This ever-present tendency to preserve the status quo or to project the nature of colonial institutions into the future required constant vigilance on his part. But important as this was in the time and energies it consumed, the daily hacking away at laws advocated by conservatives was not reform; it was merely the negative strategy of holding ground that had already been gained. Jefferson’s achievement as legislator in the years 1776 to 1779 was more positive and proceeded on a two-fold method.
The first was a singlehanded effort to hasten the new era of republicanism by the drafting of legislative bills on particular subjects—courts of justice, entails, the established church, importation of slaves, naturalization, &c. On these and many other subjects it is safe to say that Jefferson was, as author or chief advocate, responsible for the introduction and adoption of more bills than any other single member of the General Assembly in the years 1776 to 1779. In the variety of subjects touched upon, in the quantity of bills drafted, and in the unity of purpose behind all of this legislative activity, his accomplishment in this period was astonishing. He was in himself a veritable legislative drafting bureau. Often his bills were introduced by others; equally as often he seems to have had himself appointed to committees in order that he might give effect to some of his own legislation by inserting it in or attaching it to the bills of others. But, however his bills were introduced or however important some of them were, Jefferson realized that these were “the details of reformation only … points of legislation  prominent in character and principle, urgent, and indicative of the strength of the general pulse of reformation” (same, i, 57). Despite the fact that this piecemeal approach to reform resulted in legislative achievements greater than he recalled and more extensive than biographers have recognized, Jefferson realized that a broader, more systematic revision of the laws was necessary.
His second approach, therefore, sprang from the conviction, as he later expressed it, “that our whole code must be reviewed, adapted to our republican form of government, and, now that we had no negatives of Councils, Governors, and Kings to restrain us from doing right, it should be corrected, in all it’s parts, with a single eye to reason, and the good of those for whose government it was framed. Early therefore in the session of 76, to which I returned, I moved and presented a bill for the revision of the laws” (same, i, 57–8). Under the broad terms of this Act a Committee of Revisors carried on the work of systematic reform, submitting its report on 18 June 1779. This Report of the Committee of Revisors comes nearer than anything else to representing a concrete revisal of the laws executed under Jefferson’s leadership. Yet many bills included in this Report were, for one reason or another, deemed to be of such urgency or importance that they were lifted from it, introduced, and in some instances enacted in advance of the submission of the full Report. Others were singled out for similar action in the years following. Despite this selective treatment of its bills, the proposed revision as a whole was brought forward for consideration at the October 1785 session. At that time about a third of the bills were enacted, though all that were adopted were suspended in operation until 1 January 1787 so that the remainder of the Report could be considered at the next session and, if approved, the entire revisal put into effect as a unit. Only a few of the bills that were held over for the October 1786 session were adopted and the revisal was never put into effect as a unit. In 1785 Jefferson was in France and the sponsorship of the reform rested upon James Madison. Some of the radical measures proposed in the Report met with strong opposition. Then a new committee was set to work, not with the object of reforming but of collecting and publishing the laws in one source. By 1786, in legislation as in other fields of political endeavor, “the general pulse of reformation” was far weaker than it had been in 1776.
Because of these facts, the landmarks of the revision that have been emphasized are chiefly those that Jefferson himself remembered and singled out for emphasis. He left several appraisals of the revision. The most nearly contemporary account—that in Notes on Virginia—contains the longest list of “the most remarkable alterations” that had been proposed by the Committee of Revisors (same, iii, 242–55). It is also a fairly accurate index of what Jefferson considered his most important contributions to the work of revision, since most of the bills listed were those that he drew. In 1785, before the Report of the Committee of Revisors was even brought up, Jefferson wrote to G. K. van Hogendorp a very depreciatory comment on the revisal: “It contains not more than three or four laws which could strike the attention of a foreigner‥‥  The only merit of this work is that it may remove from our book shelves about twenty folio volumes of statutes, retaining all the parts of them which either their own merit or the established system of laws required” (letter dated 13 October 1785). But by far the most dramatic and most famous comment was that made by Jefferson in his Autobiography. Here he discussed the bills that he introduced separately as well as those that formed his part of the revisal, an account which concluded with this sweeping estimate of purpose and accomplishment: “I considered 4 of these bills, passed or reported, as forming a system by which every fibre would be eradicated of antient or future aristocracy; and a foundation laid for a government truly republican. The repeal of the laws of entail would prevent the accumulation and perpetuation of wealth in select families, and preserve the soil of the country from being daily more and more absorbed in Mortmain. The abolition of primogeniture, and equal partition of inheritances removed the feudal and unnatural distinctions which made one member of every family rich, and all the rest poor, substituting equal partition, the best of all Agrarian laws. The restoration of the rights of conscience relieved the people from taxation for the support of a religion not theirs; for the establishment was truly of the religion of the rich, the dissenting sects being entirely composed of the less wealthy people; and these, by the bill for a general education, would be qualified to understand their rights, to maintain them, and to exercise with intelligence their parts in self-government: and all this would be effected without the violation of a single natural right of any one individual citizen” (Ford, i, 68–9).
This dramatic summation by the chief architect of the revision undoubtedly played its part in throwing the foothills into deeper shadow once the peaks had been singled out. But the total work of revision extending over a full decade would have been obscured even without such an emphasis upon some of its parts. For there were other factors involved in addition to those of purpose, method, and timing indicated above. First of all, there is apparently no manuscript extant for the entire Report of the Committee of Revisors. Apparently no complete manuscript of the Report was submitted to the General Assembly even when Jefferson and Wythe, with Pendleton’s concurrence, addressed their letter to Benjamin Harrison on 18 June 1779, for that letter, after explaining that “Some of these bills have been presented to the House of Delegates in the course of the present session two or three of them delivered to members of that House at their request to be presented,” explicitly stated that “the rest are in the two bundles which accompany this” (italics supplied). Second, the Report of the Committee of Revisors, a printed text of ninety-six pages issued under authority of the General Assembly, is the only approximately complete text of the work of the Committee of Revisors existing in any form. Even this cannot be regarded as a complete text of the bills prepared by the Committee. For it lacks the text of Bill No. 15, which must have been among “the two bundles” submitted in 1779 but which, being a wartime measure, had served its purpose so that by 1784 there was no need to print it. Also, the Committee originally prepared at least 128 bills, but during the first week of June 1779 and undoubtedly while  preparing “the two bundles” for transmittal, TJ struck two from the list; these were bills “for establishing a loan office” and “for regulating the inspection of tobacco” (see Document ii in this series, notes 6 and 12). Furthermore, the Report of the Committee of Revisors is, except for specialists, a rare and inaccessible text of the most interesting and significant legal reforms attempted during the Revolutionary era. No complete publication or reproduction of the bills included in it has been made available heretofore. Finally, even a full and correct reprinting of this pamphlet would be very far from presenting a full account of the reform of the law attempted by Jefferson and his colleagues. To represent the scope of the revision fully it would be necessary to trace at least three difficult and tedious stages: (1) the law as it stood before the Committee of Revisors began work; (2) the alterations that the Committee proposed; and (3) the extent to which these alterations were adopted by the General Assembly. Even in so detailed a work as the present, such an analysis, in documentary form, would not be feasible and probably not desirable. That kind of appraisal must await investigation and evaluation by the legal historian.
Meanwhile, for the purposes of this work it has been deemed essential to present at least the full texts of all bills drafted by the Committee of Revisors, so far as texts can be found. This has been done in the following pages. In many cases a bill as proposed by the Committee has been compared with the law which it reenacted or altered; in many other cases—some of them of the highest importance—this has not been possible because no prototype existed, as, for example, in the Bill for Establishing Religious Freedom or the Bill for Proportioning Crimes and Punishments. In all cases, however, the extent to which the General Assembly accepted or rejected the terms of the bills proposed by the Committee has been noted through a comparison of the text of the bill as proposed with that of the act as adopted.
This has never been done before, though in a few notable instances the difference between what was proposed and what was accepted has been commented upon. However, even in respect to the most famous of all bills in the Report—that concerning religious freedom—the exact nature of the differences has not been indicated and has possibly been misunderstood (see Hening, xii, 84, where the opinion is given that the “variations … render the style less elegant, though the sense is not affected”; but see Malone, Jefferson, i, 279, for a more correct opinion). A comparison of texts of this Bill also brings out the surprising fact that the text most widely accepted by the general public and by scholars as the Act for Establishing Religious Freedom is neither the text of the Bill as drafted nor of the Act as adopted, but a variant of the two which, for some unknown reason, Jefferson made in 1786 and published under a title that induced subsequent generations to accept it as the text of the Act as adopted. This timeless declaration of intellectual freedom is here presented (either through a full text, a facsimile reproduction, or textual annotation) in the following forms: (1) as originally printed in 1779 and distributed “for the consideration of the people”; (2) as printed in the Report of the Committee of  Revisors; (3) as amended by the General Assembly and enacted into law in 1785; and (4) as the Act of Assembly was “amended” by Jefferson himself in 1786 and printed separately in France and also in various editions of Notes on Virginia (see Bill No. 82 and notes thereto).
In the absence of a better and more complete text for all of the bills, the editors have been obliged to use that of the Report of the Committee of Revisors as printed in 1784. Whenever possible this has been supplemented and corrected by such manuscript fragments as remain. Curiously, the manuscript notes, memoranda, and drafts that Jefferson left concerning the bills that he introduced individually in the years 1776 to 1779 are far more extensive than those that deal with the work of the Committee of Revisors. We have no manuscript text of the Bill for Establishing Religious Freedom. The Report is the sole text for Jefferson’s bills concerning education (Bills No. 79, 80, 81). It is ironic that these bills setting forth Jefferson’s system of public education should exist only in a poorly printed text and that the Bill for Proportioning Crimes and Punishments, which was never adopted and which in many respects was a harshly reactionary piece of legislation, should be preserved in two self-consciously precious and meticulously drafted manuscripts.
It was remarked above that no complete publication or reproduction of the Report of the Committee of Revisors has been made available heretofore. Insofar as this may be taken to imply that the Report is included in full in this volume, this statement needs qualification. What is here included is both more and less than the printed pamphlet which is the only approximately complete text of the Report of the Committee of Revisors. That pamphlet—specifically, Jefferson’s annotated copy of it now in the Library of Congress—is employed here only as the basic source of the texts of 126 of the 128 bills prepared by the Committee of Revisors. As such, and in order to indicate precisely what is omitted from it, the Report requires description.
This printed pamphlet took its origin from a resolution adopted by the House of Delegates 29 May 1784 and concurred in by the Senate 2 June 1784: “Whereas, in pursuance of an act, entitled ‘an act, for the revision of the laws,’ a revisal of the laws of this Commonwealth has been executed with great labor and care, and reported to the General Assembly by the committee appointed for the said purpose: and whereas, it is highly expedient that the said revisal should as early as possible undergo the consideration; and if approved, receive the sanction of the Legislature: and whereas, it is necessary for that purpose, and moreover for the purpose of affording to the citizens at large, an opportunity of examining and considering a work which proposes such various and material changes in our legal code, that the same should be printed, and copies thereof diffused throughout the community: Resolved, That the clerk of this House, be empowered and directed to make out a complete set of the bills contained in the said revisal, as originally reported; and after the same shall have been inspected and approved by the members of the committee of Revisal, or any two of them, to cause five hundred copies thereof to be forthwith printed; that  of the copies, when printed, one shall be delivered to each member of the General Assembly, of the Executive, of the General Court, of the Courts of Chancery and Admiralty, to the Attorney General, and to each of the delegates representing this State in Congress; and that the residue of the said copies be distributed throughout the several counties by the Executive, in such manner as they shall judge most conducive to the end proposed” (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), May 1784, 1828 edn., p. 26–7, 31; the resolution also directed that the unspecified sum of money necessary for carrying this into effect “be advanced by the treasurer, on warrant from the auditors, out of the first unappropriated money which shall come into his hands”).
Two observations on this resolution are pertinent. First, it was an unusual procedure, for in other instances (e.g., those of 1769, 1792, 1819) it was not deemed necessary to print the revisals and distribute them to the people in advance of legislative action. It seems obvious that the reason for doing this in the case of the Report of the Committee of Revisors was that theirs was regarded as “a work which proposes such various and material changes in our legal code,” whereas other revisals, being mere collections or codifications, did not attempt general reforms. Second, this resolution directed the clerk of the House (Jefferson’s protégé John Beckley) “to make out a complete set of the bills contained in the said revisal, as originally reported.” The phrase “as originally reported” meant, obviously, the bills as reported by Jefferson and Wythe on 18 June 1779; it also meant, certainly, all of the bills that had been reported at that time. For the Report by Jefferson and Wythe on 18 June 1779 was, in fact, the first and only report made; and the printed pamphlet contains, with the exception of Bill No. 15 noted above, the entire text of all the bills reported by the Committee of Revisors. But, as the letter from Jefferson and Wythe clearly shows, the Committee of Revisors did not on 18 June 1779 transmit all of the texts of bills that had been drafted; they merely transmitted “the rest … in the two bundles which accompany this.” This remnant could not have included more than 116 of the total of 126 bills and probably included at most not more than 113; for several bills were selected from the whole and introduced separately before Wythe and Jefferson reported “the rest,” or were left in the hands of members to be so introduced. Of these, ten bills were enacted into law and several others (e.g., Bills No. 5, 6, 92) were introduced at the May 1779 session but failed to be adopted. These facts suggest, if indeed they do not prove, that in 1784 the clerk of the House obtained access to a manuscript copy of the entire revisal or perhaps to fair copies of the separate parts of the work allocated to Jefferson, Pendleton, and Wythe. With Jefferson in Paris and Pendleton in semi-retirement, it is plausible to assume that Beckley obtained his full text from Wythe. But the most that can be said with certainty is that he could not have relied upon “the bills … as originally reported”; otherwise the pamphlet he produced would not have been as complete as it was and as the General Assembly’s resolution had required it to be.
It should also be noted that Beckley was directed by this resolution  to have his complete text “inspected and approved by the members of the committee of Revisal, or any two of them.” Pendleton’s part of this duty was probably delegated to Wythe, just as he had in 1779 authorized Jefferson and Wythe to “declare his concurrence in the report.” Jefferson was unavailable for this task of inspecting and approving the text. Though Beckley may have relied upon Wythe for the copy of the whole text and for examining and approving it for publication, he alone had the legal duty “to cause it to be printed.” His execution of that duty leaves much to be desired. The proofreading of the printed text was slovenly: punctuation and spelling are often erroneous. Most of these lapses have been corrected silently, though much of the spelling and punctuation has been allowed to stand for lack of a manuscript copy, a text as enacted into law, or other valid standard of comparison (a good example of the difference between a bill as Jefferson wrote it and as it was mangled by clerks or by proofreaders occurs in the middle of Bill No. 80, for which there exists a fragment of Jefferson’s draft).
This Report of the Committee of Revisors Appointed by the General Assembly of Virginia in MDCCLXXVI was printed by Dixon & Holt in Richmond in November 1784 (see facsimile of title-page in this volume). It consists of ninety-six pages in two numbered sequences (p. [1]-6, 1–90). The following items are included in the preliminary pages of the Report but are not reprinted here for obvious reasons: (1) the full text of the 1776 Act for the revision of the laws, which Jefferson wrote and the Bill for which is printed above under date of 15 Oct. 1776 (see Hening, ix, 175–7); (2) the resolution of the General Assembly of 5 Nov. 1776 appointing the Committee of Revisors, attested by Beckley and by John Pendleton, clerk of the Senate; (3) extract from the Journal of the House of Delegates of 18 June 1779, certified by Beckley, giving the text of the letter of the same date from Jefferson and Wythe to the Speaker of the House; and (4) a copy of the resolution of 1 June 1784 (quoted above), certified by Beckley and William Drew, clerk of the Senate. This preliminary section of the Report also includes the following: (1) a complete catalogue by title of all the 126 bills prepared by the Committee of Revisors (p. 4–5; this catalogue is printed below as Document ii); and (2) a memorandum which may have been prepared by Wythe or Pendleton: “N.B. George Mason, Esq; one of the Committee of Revisors declined to act; Thomas Ludwell Lee, Esq, another of the same Committee died without having taken any part in the business; and the three remaining Gentlemen, to wit: Thomas Jefferson, Edmund Pendleton, and George Wythe, Esquires, performed the present work.”
The remainder of the pamphlet consists (p. 1–90) of the complete texts (with the exception of Bill No. 15) of the 126 bills. These are here presented in full (including the text of Bill No. 15) as Document iii in the present series, though occasionally a manuscript text has been employed when available. There are, however, the following departures from the manner of presentation of the bills in the pamphlet: (1) the   Report follows parliamentary use by citing the bills as “chapter i,” “chap. ii,” “chap. xxxviii,” &c.; in the following pages, though the title of each bill follows that in the Report literally, this method of citing by chapter has been rejected and, instead, each title is given its appropriate arabic numeral; (2) all of the bills in the Report, even those that consist of a single sentence or paragraph, have numbered sections. (It may be noted here that, although the Journals of the House of Delegates for 31 Oct. 1785 refer to the printed bills then introduced, many of the titles there cited vary considerably from the titles given in the Report; some of these were obviously clerks’ errors, but others varied so much as to make it certain that either different texts had been used or the printed titles in the Report were altered; see Bills No. 24, 43, 44, 59, 74, 80, 95, 106, 115.) Paragraph divisions in the following pages are the same as those of the Report, but section numbers have been omitted.
In view of these omissions and additions, the documents printed here cannot be regarded as a reprinting of the Report of the Committee of Revisors: that pamphlet is employed only as the basis of Documents ii and iii in the present series. But, while these volumes contain all of the matter in the Report, much that is not included in that pamphlet is presented in this series—for example, the various items included in Documents i and iv, below.
There can be no doubt that Jefferson was nominally and actually the leading figure in the revisal. Madison’s comment in 1826 on both the revisal and Jefferson’s share in it is the comment of one who, next to Jefferson himself, felt the deepest concern for this reform: “The revised Code, in which he had a masterly share, exacted perhaps the most severe of his public labours. It consisted of 126 Bills comprizing and recasting the whole Statutory Code British and Colonial then admitted to be in force or proper to be adopted, and some of the most important articles of the unwritten law, with original laws on particular subjects; the whole adapted to the Independent and Republican form of Government. The work tho’ not enacted in the mass as was contemplated has been a mine of Legislative wealth; and a Model also of Statutory Composition, containing not a single superfluous word, and preferring always words and phrases of a meaning fixed as much as possible by oracular treaties or solemn adjudications” (Madison to S. H. Smith, 4 Nov. 1826, DLC: Madison Papers). As author of the Bill for Revision of the Laws, as chairman of the Committee of Revisors, and as proponent of the chief landmarks of liberal legislation during this period, Jefferson was indubitably the primary spokesman for reform.
The Bill for the Revision of the Laws was adopted 24 October 1776. On 5 November following, the House of Delegates proceeded to nominate a “committee to revise the laws.” The “several gentlemen … nominated” by the House were the following: Edmund Pendleton, George Wythe, Thomas Jefferson, Peter Lyons, Edmund Randolph, Thompson Mason, Richard Parker, Thomas Ludwell Lee, George Mason, John Blair, Paul Carrington, William Ellzey, Jack Power, and John Bannister (apparently the nominations were made in this order,  according to a MS: Vi, in the hand of John Tazewell). The Senate made its nominations the same day; the lists of nominees were exchanged by the two houses; each house balloted on the combined lists; and a committee of tellers of the House “reported that they had met a committee from the Senate, in the conference room, and had jointly with them examined the ballot boxes, and that the majority was in favour of Thomas Jefferson, Edmund Pendleton, George Wythe, George Mason, and Thomas Ludwell Lee, Esquires” (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), Oct. 1776, 1828 edn., p. 41). To be chosen, at the age of thirty-three, head of so important a committee and in competition with some of the finest legal minds in America indicates that the suffrage of his colleagues in the legislature agrees with all other surviving evidence as to his leadership and fitness for this work of reform.
The Committee, under Jefferson’s chairmanship, met at Fredericksburg on 13 January 1777 “to settle the plan of operation and to distribute the work” (Autobiography, Ford, i, 58). Under the Act of 1776 the Committee had “full power and authority to revise, alter, amend, repeal, or introduce all or any” of the laws of the state, though the work of the Committee would not have the force of law, in any of its parts, until duly passed by the General Assembly (Hening, ix, 177). Under this broad authority the Committee defined its own scope and intent. The first question to be settled, Jefferson stated in his Autobiography, was “whether we should propose to abolish the whole existing system of laws, and prepare a new and complete Institute, or preserve the general system, and only modify it to the present state of things. Mr. Pendleton, contrary to his usual disposition in favor of antient things, was for the former proposition, in which he was joined by Mr. Lee. To this it was objected that to abrogate our whole system would be a bold measure, and probably far beyond the views of the legislature; that they had been in the practice of revising from time to time, the laws of the colony, omitting the expired, the repealed and the obsolete, amending only those retained, and probably meant we should now do the same, only including the British statutes as well as our own: that to compose a new Institute like those of Justinian and Bracton, or that of Blackstone, which was the model proposed by Mr. Pendleton, would be an arduous undertaking, of vast research, of great consideration and judgment; and when reduced to a text, every word of that text, from the imperfection of human language, and it’s incompetence to express distinctly every shade of idea, would become a subject of question and chicanery until settled by repeated adjudications; that this would involve us for ages in litigation, and render property uncertain until, like the statutes of old, every word had been tried, and settled by numerous decisions, and by new volumes of reports and commentaries; and that no one of us probably would undertake such a work, which, to be systematical, must be the work of one hand” (Autobiography, Ford, i, 58–9). Jefferson described the plan in concise terms in Notes on Virginia: “The common law of England … is made the basis of the work. It was thought dangerous to attempt to reduce it to a text: it was therefore left to be collected from the usual monuments of it.  Necessary alterations in that, and so much of the whole body of the British statutes, and of acts of assembly, as were thought proper to be retained, were digested into 126 new acts, in which simplicity of style was aimed at, as far as was safe” (Ford, iii, 243; see Document i in this series, below).
This description is so similar to the one by Madison in 1826 (quoted above) as to suggest that he relied upon Notes on Virginia. If so, he was led astray by Jefferson’s broad generalization that “so much of the whole body of the British statutes, and of acts of assembly, as were thought proper to be retained, were digested into 126 new acts.” The actual scope of the revision seems to lie somewhere between the two extremes of a complete codification or institute advocated by Pendleton and a compilation of laws in force, “omitting the expired, the repealed and the obsolete,” that the majority of the Committee, according to Jefferson’s remembered account, agreed upon. Its scope was also much less comprehensive than Jefferson asserted in Notes on Virginia and Madison repeated in 1826. For the revisal omitted much besides the expired, the repealed, and the obsolete; it omitted, for example, the Declaration of Rights and the Constitution of 1776; it omitted the fundamentally important land laws, and it particularly failed to carry out the land reforms agreed upon (see Document i, below), probably because some of these had been defeated when the Act of 1779 for establishing a land office was adopted; it omitted several whole categories of legislation without defining precise Acts (see Bill No. 126, below); and, as shown in some of Jefferson’s few surviving memoranda, there were many specific Acts that were intended to be excepted in the repealing Bill (see Document iv, 3, note 1, below). While the revisal, therefore, did not succeed in “recasting the whole Statutory Code British and Colonial,” it did go “far beyond the views of the legislature” if those views comprehended a mere collection of laws in force. For in addition to Jefferson’s great new bills on education and religion, the Committee of Revisors so drastically altered many existing laws as to amount to the proposal of wholly new legislation (e.g., Bill No. 86 concerning marriages). As the notes to many of the bills show, the Committee proposed reforms not heretofore recognized and in more than one instance the revisal even assaulted the deeply-entrenched county court system (see Bill No. 95). The General Assembly that in 1784 adopted the resolution to print the Report of the Committee of Revisors was well aware that this revisal was not a mere imitation of those that had been made before the Revolution but was indeed a work “which proposes … various and material changes in our legal code.”
The scope of the work agreed upon, the Committee next attacked the problem of allocating different parts of the revisal to the different members of the Committee. “When we proceeded to the distribution of the work,” Jefferson later recalled, “Mr. Mason excused himself as, being no lawyer, he felt himself unqualified for the work, and he resigned soon after. Mr. Lee excused himself on the same ground, and died, indeed, in a short time. The other two gentlemen, therefore, and myself divided the work among us. The common law and statutes to  the 4 James I. (when our separate legislature was established) were assigned to me; the British statutes from that period to the present day, to Mr. Wythe; and the Virginia laws to Mr. Pendleton” (Autobiography, Ford, i, 59). In Notes on Virginia Jefferson wrote that “the rule, in our courts of judicature was, that the common law of England, and the general statutes previous to the 4th of James, were in force here; but that no subsequent statutes were, unless we were named in them, said the judges and other partisans of the crown, but named or not named, said those who reflected freely” (Ford, iii, 238). The allocation to George Wythe of that part of English statutory law subsequent to 1607 would seem to indicate that the Committee proceeded under the customary rule.
But this account of the allocation of duties does not square with the only contemporary account of the plan agreed upon that apparently has survived (Document i, below). In that document the first period, dealing with English statutes down to 25 Henry viii, was assigned to Jefferson; the second, presumably including both English statutes and Acts of Assembly down to the Revolution [of 1688?], to Pendleton; the third, also presumably English statutes and Acts of Assembly from that time down to “the present Day,” to Wythe; the fourth, that part of Virginia law not in the first three divisions, plus land law and criminal law, to Mason; and the fifth, property in slaves and the laws of other colonies, to Lee. While this is probably the division of labor that prevailed at the beginning, Lee’s death and Mason’s resignation caused a redistribution and the ultimate plan worked out may have approximated what Jefferson remembered. It seems clear that most of the work that fell to Lee and Mason was taken over by Jefferson; certainly he did those parts dealing with slavery and criminal law. It is also certain that in addition to this agreement upon the general scope of the plan and distribution of tasks, the Committee, at Jefferson’s solicitation, settled “the leading principles” of the law of descents and the criminal law (see notes to Bills No. 20 and 64, below).
In carrying out his part of this plan, Jefferson attempted a reform in style as well as substance. With respect to the older laws, he retained the time-honored phraseology, thinking it wise “not to vary the diction of the antient statutes by modernizing it, nor to give rise to new questions by new expressions” (see, for example, Bill No. 26 concerning mortmain and Bill No. 72 forbidding and punishing affrays). But in dealing with later statutes, though the Committee had agreed to make as few changes as possible except to remedy “Diction … obsolete or redundant” (see Document i in this series, below), Jefferson thought it would be useful “in all new draughts, to reform the style of the later British statutes, and of our own acts of Assembly, which, from their verbosity, their endless tautologies, their involutions of case within case, and parenthesis within parenthesis, and their multiplied efforts at certainty by saids and aforesaids, by ors and by ands, to make them more plain, do really render them more perplexed and incomprehensible, not only to common readers, but to the lawyers themselves” (Autobiography, Ford, i, 61).

Certainly simplicity, brevity, and directness were among the primary rules of drafting agreed upon by the Committee. These rules, such as “not to include Matters of different Natures” and “not to insert an unnecessary word, nor omit a useful one” (Document i, below), no doubt gave point to each of the bills and enabled the Committee to encompass its great task within a remarkably brief space. But the rules involved disadvantages for the historian if not for the contemporary legislator. For example, except in a few instances (and these were chiefly in the reform bills written by Jefferson) all preambles in existing statutes were omitted, presumably because they were neither necessary nor useful additions to their respective acts. But such preambles, by the occasional vigor of denunciation or by explanation of acts legislated against, are of first importance to the historian.
The Committee, Jefferson later wrote, “were employed in this work from that time to Feb. 1779, when we met at Williamsburg, that is to say, Mr. Pendleton, Mr. Wythe, & myself, and meeting day by day, we examined critically our several parts, sentence by sentence, scrutinizing and amending until we had agreed on the whole. We then returned home, had fair copies made of our several parts, which were reported to the General Assembly June 18. 1779. by Mr. Wythe and myself, Mr. Pendleton’s residence being distant, and he having authorized us by letter to declare his approbation” (Autobiography, Ford, i, 61; it is clear, as has been pointed out by Mr. David J. Mays, Richmond, Virginia, in a communication to the editors of 19 June 1950, that Jefferson was in error in thinking that Pendleton had attended the meeting of February 1779; see, for example, Pendleton’s letter to Jefferson of 11 May 1779).
The fair copies that were made of the three separate divisions are not known to be extant. There is, however, as noted above, one manuscript of a part of the revisal in the University of Virginia that requires some explanation. Its provenance and nature are not fully established, but some facts about it are known and others are deducible. First, it was once a part of the estate of Dr. Joshua I. Cohen (1801–1870) and was sold in 1930, being given to the University of Virginia shortly thereafter (American Art-Anderson Galleries, 15 Jan. 1930, lot 83; communication from Francis L. Berkeley, Jr., 24 Feb. 1950). The MS consists, first, of a four-page list in Jefferson’s hand, headed: “A Catalogue of bills prepared by the Commee for the revision of the laws” (see notes to Document ii in this series, below). Second, following this there are copies of sixty-six of the 126 bills. These bills are written in various clerks’ hands and on several varieties and sizes of paper, Jefferson’s numbered “Catalogue of bills prepared” being the smallest sheet used. The MS is not as complete as it once was; certainly a part of its last bill is missing (see Bill No. 124, below) and Bills No. 125 and 126 may possibly have been included in it originally. Also, at the beginning of the MS (Bills No. 1, 2, 3, 4, 6, 7, 12, 13, and 16), each bill is written on a separate sheet or sheets, in hands of different clerks, and on different kinds and sizes of paper. But all of those bills included in the MS from No. 17 to No. 124 are written continuously, a  new bill following immediately after another wherever the latter ends on the page, though in a few instances toward the end of the MS a fresh start was made at the top of the succeeding page even when this meant leaving considerable blank space. The MS, diverse in character as some of its elements are, seems separable into two parts: the nine individual, docketed bills in the first part, and the fifty-seven more or less continuous bills in the second part. As explained under Document ii, the “Catalogue of bills” in Jefferson’s hand has the crossed-out original numbering of the bills, and also the new sequence of numbers made necessary by his dropping from the list Bill No. 13 providing for a loan office and the renumbering of Bills No. 14 to 127 to accord with the present Bills No. 13 to 126. Now the sixty-six bills in the MS are numbered according to this renumbered sequence, most of these numbers being in clerks’ hands, some in Wythe’s hand, and a few in Jefferson’s hand. As shown in notes 9 and 13 to Document ii in this series, the original Bill No. 13 was rejected and the renumbering of the list was done after 1 June 1779. Hence the bills in this MS were numbered after 1 June 1779 and probably at the time Jefferson and Wythe were preparing the “two bundles” of bills they submitted on 18 June. But does this mean that the MS was itself the “two bundles” of bills submitted 18 June? Obviously not. For the letter of the Committee of that date proves that each of the bills submitted was separable from the mass—some had been introduced, some had been left with members, and “the rest” was submitted with the letter of 18 June. The “rest” presumably was also made up of bills prepared in separate form. Moreover, the “Catalogue of bills” that accompanied “the rest” was not the same as that catalogue in Jefferson’s hand which is attached to the MS but a clerk’s copy made from it. Other supporting evidence will appear below.
Hence it appears that this MS must have been the copy of one or more of the three parts of the revision. Clearly it is not the part or parts that the Committee in February 1779 “examined critically … sentence by sentence, scrutinizing and amending,” for both the nine separate bills and the fifty-seven continuous bills are fair copies; occasional corrections have been made (one being in Wythe’s hand), but these are all corrections of copyists’ errors, not the Committee’s alterations. The MS, therefore, is one or more of the three fair copies of the parts of the revision that Jefferson said were made after the Committee returned home from its February 1779 meeting. It cannot be the fair copies of all three parts since the whole consists of only sixty-six bills. It must contain all or most of George Wythe’s part, for all of the bills that are known certainly to have been prepared by him (Bills No. 6, 35, 89, 92, 93, 108; see Document iv, Parts 3 and 4, in the present series) are in this MS. What, then, is it?
This MS, clearly, contributes most to the answer to this question not by what it includes but by what it omits. An analysis of its omissions involves an examination of another interesting and puzzling aspect of the “Catalogue of bills” in Jefferson’s hand which accompanies the MS. Suffixed to forty-nine of the titles in this catalogue are alphabetical and numerical designations that, for some purpose, Jefferson  set down. To make that purpose more apparent, these devices are given in full as follows (though they are arranged alphabetically here, whereas in the notes to Document ii they are placed numerically to accord with the different bills to which each refers; also Jefferson’s period after each letter and number is here omitted): A1, C1, C2, D3, E3, E4, F2, F4, G2, G4, H3, H4, I3 (bis), J4, K1, L2, M3, N1, Q4, R2, S3, T2, U3, V1, V2, W3, Z3, CC3, FF1, FF4, HH2, LL1, LL4, MM2, NN3, PP1, PP3, RR1, RR3, SS3, TT1, UU1, UU3, VV1, VV2, VV4, and WW3.
The first and most obvious meaning to be attached to these devices is that they were employed by Jefferson to designate gatherings of sheets on which bills were written, that these sheets were folded in fours, that, since the signatures ran from A1 to WW3, there were at least forty-nine such gatherings, and that each occupied four pages. That is to say, Jefferson was here referring to a manuscript of at least 196 pages in length. Second, this manuscript must have been the whole of the manuscript of the revisal and not one or two of its three parts. This can be demonstrated by the fact that N1 refers to the relatively short Bill No. 125, which at most could not fill more than four pages and which was certainly far too short to occupy the gap of fifteen pages between N1 and Q4 (two Bills, Nos. 73 and 94, provide a convenient gauge, for both fall on one page, I3, and the two represent about half the length of Bill No. 125). The most obvious conclusion from this is that Jefferson’s signature designations refer to the whole of the three corrected and amended parts made at the February 1779 meeting, though it is possible also that this could have been a fair copy of the whole.
But what is most important about these signature designations is that they point the way to the task of defining that part of the revision for which Jefferson was responsible. Two significant facts at once become apparent. First, not one of the bills whose title is thus designated is to be found in the MS described above. Second (with two exceptions, Bills No. 98 and 119), all of the bills that are certainly known to have been prepared for the revision by Jefferson are included in the forty-nine bills bearing these signature designations. It seems certain therefore that these designations must refer to the part for which Jefferson was responsible and, in consequence, the MS must contain most of the remainder—that is, either one or both of the parts assigned to Wythe and Pendleton. The two exceptions noted (Bills No. 98 and 119) do not invalidate the premise or the proof; they merely suggest that Jefferson may have prepared—and in these two instances did prepare—more of the total of 126 bills than were designated. Both of the bills in question, incidentally, refer to oaths and are closely related; for one of them there exists one of the few MSS of any part of the revisal in Jefferson’s hand. It is quite possible, therefore, that they were drawn after the MS to which Jefferson’s signature designations refer and therefore were not physically a part of it; hence there could have been no occasion to place such a designation after the titles to Bills No. 98 and 119.
The above observations find further support in another striking fact.  In what seems to be the earlier of the two MSS of the Bill for Proportioning Crimes and Punishments, Jefferson at one point wrote the following: “See sheet F.3.b.” This particular designation does not appear on the “Catalogue of bills prepared” and it may in fact refer only to a sheet of notes rather than to the drafts of bills. But the use by Jefferson of such a designation in connection with the drafting of one of his own bills and its close identity with the nature of the signature designations listed above would certainly seem to reinforce and lend plausibility to the supposition here advanced.
If this supposition and the evidence on which it rests are valid, then for the first time it becomes possible to attempt a demarcation of most, if not the whole, of that part of the revision for which Jefferson was responsible. According to this interpretation of the meaning of the signature devices, Jefferson drew Bills No. 8, 9, 10, 11, 14, 15, 19, 20, 24, 26, 27, 28, 29, 30, 31, 32, 37, 40, 46, 48, 51, 52, 55, 56, 57, 58, 64, 66, 67, 68, 70, 71, 72, 73, 74, 75, 76, 79, 80, 81, 82, 83, 84, 94, 110, 112, 113, 121, and 125, together with the exceptions noted above, 98 and 119, or a total of fifty-one Bills. These, added to the sixty-six in the MS described above, leave only nine unaccounted for. It is known that Pendleton, though he assisted in the work, had a minor share and that Jefferson and Wythe bore the brunt of the labor. But Pendleton certainly prepared more than nine bills. Also, the MS described above is mutilated at the end and may indeed have become separated from some of the individual bills at its beginning. Hence it seems obvious that that MS must have contained all or most of the parts by Wythe and Pendleton. (The editors are indebted to Mr. David J. Mays, Richmond, Virginia, for calling their attention to a letter in the University of Virginia written by Pendleton to Richard Henry Lee, 8 November 1777, in which he said: “I hear nothing from the Assembly whom I propose to Viset the latter end of next week, with my Part of the Revised Laws”; this indicates that Pendleton had completed his part of the statutes in a few months, much of which required redrafting perhaps because Pendleton, who may have misunderstood what the Committee desired, had preserved the redundant legal phraseology of the laws; communication to the editors, 19 June 1950.)
This, of course, should not be taken to mean that Jefferson wrote only those bills listed above. What is meant to be suggested by that list is that it is the part that Jefferson prepared for the revision. Many of the bills of which he was the author were adopted in the years 1776 to 1779; these, in many instances, fell in the parts assigned to Wythe or Pendleton, as for example the court bills (e.g., it is established that Jefferson wrote the Bills for the Court of Appeals and the Admiralty Court, but in the work on the revisal these—Bills No. 92 and 93—fell in the part assigned to Wythe). Conversely, we know that Jefferson had much to do with bills that are by this analysis ascribed to Wythe and Pendleton. For example, on the important matter of writs Jefferson took the English statute of 13 Edward I, chapter 24, reduced it to a single sentence, proposed to reenact it in full force in Virginia, and had a bill copied by his clerk to be added to the revisal. Subsequently, however, he decided not to make this a separate bill but to incorporate  it in one of the bills already prepared; it is to be found, therefore, at the beginning of Bill No. 102, which probably was prepared by Wythe. This, incidentally, is a good instance of the manner in which “Statutes British and Colonial” were compressed and also of the fact that the revisal proposed to enact a vast amount of legislative matter that does not explicitly appear in its pages.
More could be ascertained about the division of labor and methods of work if the corrected parts and notes had been preserved. It is much to be regretted and probably will remain an inexplicable mystery that no one of the MSS of the revisal that would be the most illuminating documents concerning the Committee’s methods of work—that is, the drafts of the three separate parts that the Committee “examined critically … sentence by sentence, scrutinizing and amending”—has ever come to light. It is understandable why those corrected drafts of Pendleton’s and Wythe’s parts should be lost, but it is surprising indeed that Jefferson’s own papers, which he preserved with such high regard for the purposes and uses of history, should not contain full notes, memoranda, corrected drafts, and fair copies of his greatest and most sustained legislative effort. From a fragment showing Jefferson’s classification and shelf arrangement of his personal archives, it appears that he had carefully preserved “Draughts, Notes &c. relating to Revised Code” (MS owned in 1947 by the late Roger W. Barrett, Chicago). Only a paltry remnant of this rich source remains.
Those few bills that were lifted from the “two bundles” transmitted by the Committee of Revisors and were introduced separately at the session of May 1779 may have been selected by Jefferson himself, though the letter of transmittal suggests that this was done at the request of some members. There were ten of these bills passed at that session (Nos. 8, 9, 10, 15, 24, 55, 65, 93, 98, and 119). Others, as indicated above, were acted upon separately after 1779 (such as Nos. 5, 6, 59, 78, and 96). In Notes on Virginia Jefferson expressed the belief that the Report as a whole probably would “not be taken up till a restoration of peace shall leave to the legislature leisure to go through such a work” (Ford, iii, 242–3). But peace apparently brought neither leisure nor inclination to consider the revisal of 1779; that of 1769 was to be the starting point. Precisely four years after that Report was submitted, the General Assembly instructed “the Executive to cause the several acts … subsequent in date to the revisal in the year 1769, and the ordinances of Convention which are now in force, to be collected into one code, with a proper index, and marginal notes, to be revised and examined by any two judges of the High Court of Chancery” (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), May 1783, 1828 edn., p. 53). At the same time the House authorized the printing of sufficient copies of this revisal to supply all branches of government. This resolution resulted in the compilation of the laws and ordinances passed between 1769 and 1785, and published in 1785, commonly referred to as The Chancellors’ Revisal. Meanwhile, however, Madison pressed for action upon the more inclusive code that the Committee of Revisors had brought in. At the October 1785 session, as Jefferson expressed it, “by the unwearied exertions of Mr.  Madison, in opposition to the endless quibbles, chicaneries, perversions, vexations and delays of lawyers and demi-lawyers, most of the bills were passed by the legislature, with little alteration” (Autobiography, Ford, i, 62). This, however, is a generalized recollection that requires modification: it exaggerates the opposition of the legislature and the number of bills approved and minimizes the alterations such bills underwent. The legislature was slow to take up the revisal, but its action in 1785–1786 indicated that its attitude was neither that of indifference nor of hostility. The bills that it selected for approval or for opposition showed that, as legislatures go, its examination of the bills was constructively critical and even discriminating. Shortly after the presentation of the bills in October 1785 Madison wrote to Washington that the “House have engaged with some alacrity in the consideration of the Revised Code‥‥ The present temper promises an adoption of it in substance. The greatest danger arises from its length compared with the patience of the members. If it is persisted in it must exclude several matters which are of moment, but I hope only for the present Assembly” (11 Nov. 1785; Madison, Writings, ed. Hunt, ii, 192).
On 31 October 1785 Madison introduced one hundred and eighteen of the bills reported by the Committee of Revisors. The eight bills omitted from the whole (Nos. 7, 8, 9, 15, 16, 18, 30, and 36) that Madison presented were excluded because they had had effect, or had been repealed, or were of a temporary nature. The bills were taken up in order and little opposition was met with until Bill No. 64 for Proportioning Crimes and Punishments came up. This, as might have been expected, proved to be a stumbling block. Only thirty-five of the bills presented by Madison were adopted at this session, though, under the influence of urgent petitions, the legislature did select out of the remainder the greatest of all for adoption—that concerning religious freedom (see Madison to TJ, 22 Jan. 1786). Some of these were, indeed, passed with little alteration; others were changed greatly. “We have got thro’ a great part of the revisal and might by this time have been at the end of it had the time wasted in disputing whether it could be finished at this Session been spent in forwarding the work. As it is we must content ourselves with passing a few more of the important bills, leaving the residue for our Successors of the next year. As none of the bills passed are to be in force till Jany. 1787, and the residue unpassed will probably be least disputable in their nature, this expedient, though little eligible, is not inadmissible” (Madison to Washington, 9 Dec. 1785, Writings, ed. Hunt, ii, 199).
The bills that were not acted upon were held over until the October 1786 session and at that time, again under the sponsorship of Madison, twenty-three of them were adopted. These were Bills No. 66, 69, 71–76, 84, 87, 97, 103–106, 108–115. By this time, however, it was clear that the General Assembly had no intention of acting upon the revisal as a whole, though the Report continued to be a legislative mine from which particular items were extracted from time to time; for example, Bills No. 100, 121, and 122 were passed in 1789, and that part of Bill No. 79—Jefferson’s famous Bill on education—which pertained to aldermen was incorporated in the Act of 1796, though this scarcely   touched the substantial elements of his plan. The Chancellors’ Revisal had been compiled, providing a useful compendium of laws still in force between 1769 and 1785, and, on 25 December 1786, a Bill was ordered to be brought in “for completing the revision of the laws.” This Bill was introduced by Madison two days later and, after being amended by both houses, was passed on 2 January 1787 (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by  session and date of publication), Oct. 1786, 1828 edn., p. 123–6, 134–5, 137, 151). In order to salvage as much of the work of the Committee of Revisors as possible, Madison proposed that, instead of having the legislature continue its consideration of the revisal, a committee of three be appointed to consider such of the bills reported by the Committee of Revisors as had not been enacted, to examine them with a view to making such alterations as might be necessary due to “change of circumstances or otherwise,” and to report at the next session. Madison explained the necessity for this move in his letter to Jefferson of 15 February 1787—conditions had changed since 1779, many of the bills needed amendment, and the repealing Bill (No. 126) could not safely be passed “before the operation of the various amendments, &c. made by the Assembly could be leisurely examined by competent Judges.” Madison had also written Pendleton a few days earlier that several circumstances had convinced him “that if the work was put within the reach of the next assembly, there would be danger not only of its being left in a mutilated state, but of its being lost altogether” (9 Jan. 1787, Writings, ed. Hunt, ii, 304–06); in the letter to Jefferson he had explained more candidly that there “was good reason to suspect Mr. Henry who will certainly be then a member.”
The new Committee of Revisors was authorized under the law passed in consequence of Madison’s motion to consider all Acts passed since the revisal of 1779 and, in the words of the Act of 1776, “to revise, alter, amend, repeal or introduce all or any of the said laws.” At the same time, all of the twenty-three Acts passed at the October 1786 session were suspended until 1 July 1787 (Hening, xii, 409–11). But Madison’s loyal efforts to salvage the heroic work of his friend Jefferson and to thwart “Mr. Henry” and the next session of the legislature proved of no avail. He had, before making the move, told Jefferson that he would have “no hesitation at this policy if I saw a chance of getting a Committee equal to the work of compleating the Revision. Mr. Pendleton is too far gone to take any part in it. Mr. Wythe I suppose will not decline any duty which may be imposed on him, but it seems almost cruel to tax his patriotic zeal any farther. Mr. Blair is the only remaining character in which full confidence could be placed” (see under date of 4 Dec. 1786). A month after this was written the General Assembly elected Edmund Pendleton, George Wythe, and John Blair as the new Committee of Revisors who were to carry out the purpose of this Act. But misfortune again dogged the steps of the revisal. Neither Pendleton, Wythe, nor Blair was a member of the General Assembly that had elected them to do the work; possibly they were not consulted before being elected to perform this task. Pendleton was in semi-retirement, save for his work as president of the Court of Appeals. Wythe, as Madison’s letter implies, had labored heroically on the revisal of 1776–1779 and had just helped complete The Chancellors’ Revisal of 1785.  Possibly both were disappointed that their labors of a decade earlier had been so long neglected. Whatever the cause, nothing whatever seems to have been done under this Act. Another Act calling for a revisal of the laws, passed in 1789, asserted that “the great number of laws of this Commonwealth, dispersed as they are through many different volumes, renders it often questionable which of them are in force; copies of those laws are procured with difficulty, and only at high prices; and so many of them have been repealed, wholly or in part, were temporary and have expired; were occasional, and have had their effect; were private or local, or have been reenacted in substance, in the laws, taken from the report of the revisors … that scarce a third of them concern the public at large” (Hening, xiii, 8–9). The Act then appointed a committee of eight to execute this law. The committee was an able and distinguished one, including as it did St. George Tucker, Edmund Randolph, James Innes, John Taylor, and John Marshall. But again nothing resulted. At the October 1790 session another Act was passed appointing Edmund Pendleton, Henry Tazewell, St. George Tucker, Joseph Prentis, Arthur Lee, and William Nelson, Jr., a committee to effect a general revision of the laws, with specific directions to ascertain what British statutes there were, if any, that were appropriate but had not yet been enacted in Virginia; to ascertain what general laws should be continued and what discontinued, &c. (same, xiii, 130–1). This Act finally brought about a comprehensive revision, the results being adopted at the October session 1792. The Revised Code of 1792 was then authorized to be published and was issued in Richmond in 1795 by Augustine Davis. It contained all of the general laws in force that had been adopted down to and including the session of October 1794 (see The Code of Virginia, Richmond, 1849, p. vi). It included among these laws many that had been reported by the Committee of Revisors in 1779 and adopted in 1785–1786 or earlier, but none that had failed of adoption.
At last Virginia had produced a comprehensive revisal of the laws of the commonwealth. It was narrower in scope and less elevated in purpose than that which Jefferson and his colleagues had attempted, but, at least in respect to legislative approval, its accomplishment was more complete. Yet none of its Acts, and none passed in that era, could match in timelessness and in continuing influence one Bill of the revisal of 1779 that alone would justify the great effort at reform and compensate for the frustration which that effort met with—Jefferson’s declaration of intellectual and spiritual independence in his Bill for Establishing Religious Freedom.
In the preceding comments and throughout the notes to Documents i–iv in this series, any citation given as Report is to be understood as meaning the pamphlet issued in 1784 under the title Report of the Committee of Revisors Appointed by the General Assembly of Virginia in MDCCLXXVI; and any reference to the Report is to be understood as meaning the Report of the Committee of Revisors as submitted on 18 June 1779.
